Election/Restrictions
This application contains claims directed to the following patentably distinct base species.
Figs. 1-5, 8-12, drawn to a cupholder mount base that includes five angled sides and elongated openings, the attachment portion off-centered with the cupholder (claims 1-11, 17);
Figs. 21-26, drawn to a cupholder mount base that is cylindrical and includes a partial rear cutout, the attachment portion centered with the cupholder (claims 1, 3-7, 13, 16, 18);
Fig. 37, drawn to a cupholder mount base that is cylindrical and includes a complete rear cutout with the top edge angled into the cutout and the attachment portion centered with the cupholder (claims 1, 3-7, 13, 15);
Fig. 38, drawn to a cupholder mount base that is cylindrical and includes a complete rear cutout, the attachment portion centered with the cupholder (claims 1, 3-7, 13, 15, 17);
Fig. 39, drawn to a cupholder mount base that is cylindrical and includes elongated openings and a complete rear cutout, the attachment portion off-centered with the cupholder (claims 1-7, 14-15, 17);
Fig. 40, drawn to a cupholder mount base that is cylindrical and includes elongated openings, a complete rear cutout and a partial side cutout, the attachment portion centered with the cupholder (claims 1-7, 13, 15, 18);
Fig. 41, drawn to a cupholder mount base that is cylindrical and includes elongated openings and a complete rear cutout, the attachment portion off-
Fig. 42, drawn to a cupholder mount base that has a forward semi-circular portion and two angled sides, the base including a complete rear cutout, the upper edge defining two step-downs, the attachment portion centered with the cupholder (claims 1, 3-7, 18);
Fig. 43, drawn to a cupholder mount base that has a forward semi-circular portion and two angled sides, the base including elongated openings and a complete rear cutout, the upper edge defining two step-downs, the attachment portion centered with the cupholder (claims 1-7, 18); and
Fig. 44, drawn to a cupholder mount base that includes five angled sides, the attachment portion centered with the cupholder (claims 1, 3-10, 12, 17).

After a base species is elected, then the applicant must choose between the following mobile device retaining section sub-species:
i.	Figs. 11-20, 37, drawn to a retaining section that tightens around the mobile device with screws (claims 1-6, 8-18); and
ii.	Figs. 23-36, drawn to a retaining section that attaches to the mobile device by inserting the mobile device over two tabs and rotating the mobile device (claims 1-4, 6-18).


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species/sub-species, or a single grouping of patentably indistinct species/sub-species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 3-4 and 6 are generic to all species and sub-species.
There is a search and/or examination burden for the patentably distinct sub-species as set forth above because at least the following reason(s) apply:
Different searches (keyword and/or classification) are required to examine each species.
Different references would need to be considered to examine each species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species/sub-species or grouping of patentably indistinct species/sub-species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species/sub-species 
Should applicant traverse on the ground that the species/sub-species, or groupings of patentably indistinct species/sub-species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species/sub-species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species/sub-species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/sub-species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734